DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 05/28/2020, 11/26/2021 and 02/03/2022 has been considered by the examiner.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.          Claims 1 and 13, the sentences recite “a predetermined range” seems to be ambiguous in definition. It is unclear how the term “a predetermined range” should be interpreted. Though specification discloses “a predetermined range”, however fails to clearly define the range to what the metes and bounds of the above claim limitations are and would be needed to meet the above claim limitations. 
Claims 2-12 and 14-15 depend from either claim 1 or 13 and therefore inherit the same deficiencies.
Applicant should clarify the claim limitations as appropriate. Care should be taken during revision of the description and of any statements of problem or advantage, not to add subject-matter which extends beyond the content of the application (specification) as originally filed.
For the prosecution on merits, examiner assumes “a predetermined range“ as “a determination threshold/position” or “within a fixation range”. 
If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.

Claims 2, 4, 5 and 9 recites the limitation “a notification unit configured to perform notification” and “a data acquisition unit configured to optically acquire the data”.
There is insufficient antecedent basis for this limitation in the claim. 

Claim Objections
The claims are objected to because: 
Claims 2 and 9, 4 and 5 are effectively the same subject-matter and to differ from each other only with regard to the definition of the subject-matter for which protection is sought and/or in respect of the terminology used for the features of that subject-matter. There are redundant claim limitations throughout dependent claims, for example “a notification unit configured to perform notification” and “a data acquisition unit configured to optically acquire the data”.
Please consider revising, clarifying and simplifying claim limitations throughout the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2 and 4-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TAKAHASHI, YOSHIHIRO (JPH10234672A: OPHTHALMOLOGIC PHOTOGRAPHING DEVICE (NIKON CORP); herein after “TAKAHASHI”; Espacenet Machine Translation attached).

	Regarding claim 1, TAKAHASHI teaches an ophthalmologic apparatus acquiring data of a fundus of a subject's eye optically (see paragraph [0001], FIGS. 1 and 7), comprising: a fixation system (i.e., fixation light sources 21a and 21b, see paragraph [0026]) configured to project fixation light onto an eye (47) of a subject; an image acquisition unit (e.g., imaging section 90 including CCD 28) configured to acquire an image of the fundus of the subject's eye in a state where the fixation light is projected by the fixation system (see paragraphs [0027] and [0034]); a specifying unit (71) configured to analyze the image acquired by the image acquisition unit to specify an image region corresponding to a predetermined site of the fundus (i.e., a fundus image on the observation CCD28 image analysis, recognize the teat position and macular position (a predetermined site) by obtaining the reflectance of each portion (image region), paragraph [0034], FIG. 7); and a determination unit (position determination unit 50) configured to determine whether or not the image region specified by the specifying unit is included within a predetermined range in the image acquired by the image acquisition unit (i.e., the fixation determining section 70, together with the teat position of the eye 47, it is determined whether within a predetermined papillary range, determine macular position of the eye 47 is whether or not within a predetermined macula range, see paragraph [0030]).

	Regarding claim 2, TAKAHASHI as set forth in claim 1 above further teaches a data acquisition unit (an objective lens 3) configured to optically acquire the data (see paragraphs [0027] an [0035]); and a controller (80) configured to cause the data acquisition unit to acquire the data when it is determined by the determination unit that the image region is included within the predetermined range (i.e., determine macular position of the eye 47 is whether or not within a predetermined macula range and, if the both is determined to be within a predetermined range, the fixation state of the eye is a predetermined output signal (data) as is appropriate, and outputs to the control unit 80, see paragraph [0030], also see paragraph [0034]).

Regarding claim 4, TAKAHASHI as set forth in claim 2 above further teaches a notification unit (a monitor 91, FIG. 3) configured to perform notification corresponding to a determination result obtained by the determination unit (i.e., As shown in FIG. 3, the alignment index 92 which is focused on the observation CCD28 is observed to be displayed on the monitor 91, paragraph [0022]), wherein the controller is configured to cause the notification unit to notify based on the determination result obtained by the determination unit (i.e., determine (notify) macular position of the eye 47 is whether or not (included) within a predetermined macula range, see paragraph [0030]).

Regarding claim 5, TAKAHASHI as set forth in claim 3 above further teaches an operation unit; and a notification unit configured to perform notification corresponding to a determination result obtained by the determination unit (i.e., As shown in FIG. 3, the alignment index 92 which is focused on the observation CCD28 is observed to be displayed on the monitor 91, paragraph [0022]), wherein the controller is configured to cause the notification unit to perform notification and to control the movement mechanism based on an operation content on the operation unit, when it is determined by the determination unit that the image region is not included within the predetermined range (i.e., determine (notify) macular position of the eye 47 is whether or not (included) within a predetermined macula range, see paragraph [0030]).

Regarding claim 6, TAKAHASHI as set forth in claim 4 above further teaches the notification unit includes a display unit (i.e., As shown in FIG. 3, the alignment index 92 which is focused on the observation CCD28 is observed to be displayed on the monitor 91, paragraph [0022]), and the controller is configured to cause a message content corresponding to the determination result obtained by the determination unit to be displayed on the display unit (i.e., determine (notify) macular position of the eye 47 is whether or not (included) within a predetermined macula range, see paragraph [0030]).

Regarding claim 7, TAKAHASHI as set forth in claim 4 above further teaches the notification unit includes a display unit (i.e., monitor 91, as shown in FIG. 3), and the controller is configured: to cause the image acquired by the image acquisition unit to be displayed on the display unit and to cause information representing the predetermined range or the image region to be displayed so as to be superimposed on the image (i.e., As shown in FIG. 3, the alignment index 92 which is focused on the observation CCD28 is observed to be displayed on the monitor 91, paragraph [0022]); and to blink the information when it is determined by the determination unit that the image region is not included within the predetermined range (i.e., determine macular position of the eye 47 is whether or not (included) within a predetermined macula range, see paragraph [0030]).

Regarding claim 8, TAKAHASHI as set forth in claim 4 above further teaches the notification unit includes a display unit (i.e., As shown in FIG. 3, the alignment index 92 which is focused on the observation CCD28 is observed to be displayed on the monitor 91, paragraph [0022]), and the controller is configured to cause information for guiding a fixation position of the subject's eye to a predetermined fixation position to be displayed on the display unit (i.e., determine (notify) macular position of the eye 47 is whether or not (included) within a predetermined macula range, see paragraph [0030]).

Regarding claim 9, TAKAHASHI as set forth in claim 1 above further teaches a data acquisition unit configured to optically acquire the data (see paragraph [0035]); and a controller configured to cause the data acquisition unit to acquire the data and to store the data in a storage unit (72 & 73) in association with information corresponding to a determination result obtained by the determination unit (see paragraph [0035]-[0036], FIG. 7).

Regarding claim 10, TAKAHASHI as set forth in claim 2 above further teaches the controller is configured to change a projection position of the fixation light (21a and 21b) so as to guide a fixation position of the subject's eye (47) to a predetermined fixation position by controlling the fixation system (i.e., fixation light sources 21a and 21b, see paragraph [0026], FIG. 1, also see paragraphs [0035], FIG. 7), when it is determined by the determination unit that the image region is not included within the predetermined range (i.e., determine macular position of the eye 47 is whether or not (included) within a predetermined macula range, see paragraph [0030]).

Regarding claim 11, TAKAHASHI as set forth in claim 1 above further teaches the predetermined range can be set according to the subject's eye (i.e., determine macular position of the eye 47 is whether or not (included) within a predetermined macula range, see paragraph [0030]).

Regarding claim 12, TAKAHASHI as set forth in claim 1 above further teaches the predetermined site is an optic disc, a macular region, a blood vessel, a lesion, or a scar after treatment (i.e., determine macular position of the eye 47 is whether or not (included) within a predetermined macula range, see paragraph [0030]).

	Regarding claim 13, TAKAHASHI teaches as set forth in claim 1 above further teaches a method of controlling an ophthalmologic apparatus acquiring data of a fundus of a subject's eye optically (i.e., an ophthalmic photographing apparatus for performing (a method of controlling) the fundus of the eye paragraph [0001]), comprising: projecting fixation light onto an eye of a subject using a fixation system; acquiring an image of the fundus of the subject's eye in a state where the fixation light is projected by the fixation system (see paragraph [0034]); analyzing the acquired image to specify an image region corresponding to a predetermined site of the fundus (i.e., a fundus image on the observation CCD28 image analysis, recognize the teat position and macular position (a predetermined site) by obtaining the reflectance of each portion (image region), paragraph [0034], FIG. 7); and determining whether or not the specified image region is included within a predetermined range in the acquired image (i.e., the fixation determining section 70, together with the teat position of the eye 47, it is determined whether within a predetermined papillary range, determine macular position of the eye 47 is whether or not within a predetermined macula range, see paragraph [0030]).

Regarding claim 14, TAKAHASHI as set forth in claim 13 above further teaches performing notification when it is determined that the image region is not included within the predetermined range (i.e., determine macular position of the eye 47 is whether or not (included) within a predetermined macula range, see paragraph [0030]).

Regarding claim 15, TAKAHASHI as set forth in claim 13 above further teaches the data is acquired when it is determined that the image region is included within the predetermined range (i.e., determine macular position of the eye 47 is whether or not within a predetermined macula range, see paragraph [0030]).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI in view of TANASSI et al. (US PUB 2011/0304821; herein after “TANASSI”).	

Regarding claim 3, TAKAHASHI teaches a movement mechanism configured to change relative position between the subject's eye and the data acquisition unit, wherein the controller is configured: to perform alignment between the subject's eye and the data acquisition unit by controlling the movement mechanism; to cause the image acquisition unit to acquire the image after the alignment is completed (i.e., signal indicating that the subject is not proper is output to the control unit 80. In this case the control unit 80 controls the focus lens drive section 63, the distance indicator in the observation to be in the allowable range, moves back and forth (alignment) the focusing lens 5 shown in FIG. 1, paragraph [0033], also see paragraph [0022); and; to cause the data acquisition unit to acquire the data when it is determined by the determination unit that the image region is included within the predetermined range (i.e., determine macular position of the eye 47 is whether or not (included) within a predetermined macula range, see paragraph [0030]).
	TAKAHASHI teaches all limitations except for explicit teaching of a movement mechanism configured to change relative position between the subject's eye and the data acquisition unit.
	However, in a related field of endeavor TANASSI teaches The controller 50 drives the driving part 6 to move the entire photographing part 3 in the up, down, right, and left (XY) directions for alignment so that an intermediate position in a distance between index images (alignment indexes) M1 and M2 formed by the light from the light sources 35a and 35b coincides with the center of the pupil determined from the anterior segment image. Further, the controller 50 drives the driving part 6 to move the entire photographing part 3 in the back and forth (Z) directions relative to the eye E for alignment so that an interval between the alignment indexes M1 and M2 is a predetermined interval (a predetermined value) (see paragraph [0034], FIGS. 1-3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of TAKAHASHI such that changing the relative
position between the eye and the data acquisition unit is performed by means of the controller and motor driven movement as taught by TANASSI, for the purpose of performing automatic alignment of the eye and the foreseen axis of the apparatus.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MIYASHITA et al. (US PUB 2016/0143523) teaches “the control unit 210 determines whether positional displacement in all the xyz-directions of the optical system for inspection with respect to the subject's eye E is within a predetermined allowable range or not. If it is determined that the positional displacement is within the allowable range, a pseudo alignment index image may be displayed in a display form different from that in a case where the positional displacement is out of the allowable rang”, paragraphs [0140]-[0141], FIGS. 1-3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
June 3, 2022